The bill, answer, exhibits and interrogatories were read, whereupon ordered, that an issue at law be directed whether the instrument of writing marked B, an exh:frit in this cause, purporting to he a gift to one of the ¿efe «lauta, of slaves and other property therein mentioned is fraudulent, or signed bona fide by the complainant’s testator.
At the sitting of the court,in December, 1785, a certificate of the judges of the court of common pleas, was presented by general C. C. Pinckney, solicitor for one of the parties, “ purporting that the instrument of writing i i u iu* submitted to the decision of that court, was legally and bona fide drawn up and signed;” and it was ordered to be of record in this court. And the court made a decree, for the delivery of the negroes and other articles specified in the instrument of writing above mentioned to the de-visee,